Citation Nr: 1103755	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative 
joint disease and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1958 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating in 
excess of 40 percent for service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine.  A 
timely appeal was noted with respect to that decision. 

The U.S. Court of Appeals for Veterans Claims (Court) recently 
held that a request for a TDIU, whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.  However, the RO adjudicated the issue of 
entitlement to a TDIU by rating decision dated November 2006.  
The Veteran did not appeal the determination denying TDIU. As the 
matter of entitlement to TDIU has been adjudicated below and has 
not been appealed, the Board finds it unnecessary to remand the 
issue of TDIU to the RO for its consideration.  Id.

The issue of service connection for a hip disorder, to 
include as secondary to service-connected disabilities, 
was raised in correspondence dated November 2010, but has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his service-connected lumbar spine 
disability has worsened since he was last examined in March 2005.  
He has provided lay evidence of increased pain and decreased 
mobility, as well as medical evidence showing an increase in 
neurological symptomatology and a worsening of his orthopedic 
symptoms.  VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  

In March 2005, the Veteran authorized the RO to obtain medical 
records from Baptist Medical Center in Jacksonville, Florida, to 
support his claim; however, there is no indication that these 
records were requested.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's claim 
and because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, while on remand, any outstanding treatment records 
dated from October 2006 to the present from the VA medical 
facilities at Jacksonville and Lake City, Florida, should be 
obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from 
the Jacksonville and Lake City, Florida, VA 
medical facilities, dated from October 2006 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After obtaining any necessary updated 
authorization from the Veteran, contact 
Baptist Medical Center in Jacksonville, 
Florida, and request that all records of the 
Veteran's treatment for his service-connected 
lumbar spine disorder(s) be provided for 
inclusion with the claims folder.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the aforementioned development has 
been completed, schedule the Veteran for VA 
orthopedic and neurological examinations to 
determine the current severity of his service-
connected degenerative joint disease and 
degenerative disc disease of the lumbar spine.  
The claims folder should be made available to 
the examiner(s) for review and all necessary 
testing should be conducted.  All indicated 
studies and diagnostic testing, including range 
of motion testing, should be performed.  The 
examination of the spine should include range of 
motion studies.  The examiner should 
specifically state if ankylosis and muscle spasm 
are present.  The examiner should report any 
specific information as to the frequency and 
duration of incapacitating episodes in the past 
12 months, and a description of all neurologic 
manifestations, to include, but not limited to, 
radiating pain into an extremity, and bowel or 
bladder impairment.  The examiner should comment 
on the impact his service-connected degenerative 
disease of the lumbar spine has on his ability 
to work.  The examiner should provide supporting 
rationale for this opinion.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 
